Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed application, Application No. 61/225,472, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Therefore, the claimed subject matter does not gain benefit to the filing date of 61/225,472 which is 14 July 2009
The provisional application does not teach the claimed encapsulating coating surrounding nanocrystals, where each nanocrystal has a quantum dot core surrounded by a shell. In addition, the provisional application does not teach the claimed non-spherical nanocrystals, where each nanocrystal has a quantum dot core surrounded by a non-spherical shell.  Thus the provisional application does not provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claimed subject matter. 
.
Information Disclosure Statement
	The Korean patent documents and WO 2009/041595 have been considered with respect to the provided English abstracts. 
The references cited in the parent applications have been considered but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The status of the parent applications given in replacement paragraph [0001] need to be updated. Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 4, 7, 10-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9, 11, 12, 15, 17 and 18 of U.S. Patent No. 9,666,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the light conversion layer in the patented lighting apparatus can be a down-converting, or downshifting, layer comprising a plurality of quantum dots embedded in a matrix material. It is notoriously well known in the art that this teaching that the quantum dots are embedded in a matrix material actually means that the quantum dots are homogenously dispersed in the matrix medium. It is also notoriously well known in the art that the light conversion layer in LED-based lighting apparatus are transparent to the light emitted by the LED as well as the light emitted by the quantum dots. Thus the taught light conversion layer have the property of claim 12.  The quantum dots of the patented claims are red emitting ones which absorb blue light, which means the dots emit photons in the range of about 670-750 nm and absorb light having a wavelength in the range of 450-495 nm. These wavelength ranges fall within those of claims 1 and 7. The taught absorption and emission wavelength ranges do not overlap and thus meet the requirements of claims 10 and 11. The quantum dots in the light conversion layer of the patented device are individually encapsulated oblong shaped nanocrystals, where both the core and shell are non-spherical. The oblong shaped quantum dot reads upon nanorods. The light conversion layer of the patented device suggests the optical downshifting layer claimed in this application. 
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,840,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented optical downshifting layer has the same composition and structure as claimed in this application and has absorption and emission properties that at least overlap those claimed in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. patent application publication 2006/0169971 in combination with U.S. patent 7,405,002 view of the teachings of U.S. patent application publication 2008/0173886.
U.S. patent application publication 2006/0169971 teaches an energy conversion film, or layer, which converts high energy light to low energy light. This means that the taught film is an optical downshifting film or layer. The layer comprises core/shell quantum dots embedded or mixed in a polymer or inorganic matrix. The taught methods of forming the film or layer makes it clear that the quantum dots are homogenously dispersed in the matrix. U.S. patent application publication 2006/0169971 teaches the layer can contains more than one type of quantum dot therein. It is clear from the teachings in U.S. patent application publication 2006/0169971 that it is the taught quantum dots that provide the downshifting, and not the matrix material, which is transparent to the both the absorbed and emitted light. This means that the matrix material has the property of claim 12. The reference teaches the quantum dots convert ultraviolet light, which In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Thus for the taught quantum dots, the majority of the absorbed light, which reads upon the claimed first wavelength range, is outside and can be completely outside, depending on the wavelength range of the emitted light, which reads upon the claimed second wavelength range. The reference teaches, in paragraph [0053] that the Stokes shift is such that the light emitted by the quantum dot is not reabsorbed. Paragraph [0061] teaches the quantum dots can have non-spherical shapes. Pargraph [0046] teaches the quantum dot can be a CdSe core surrounded by a CdS shell. U.S. patent application publication 2006/0169971 does not teach to individually encapsulate the taught quantum dots.  
U.S. patent application publication 2008/0173886 teaches, in paragraph [0010] that quantum dots are susceptible to degradation when dispersed in many polymeric material due to photo-oxidation that occurs upon the exposure to oxygen over time and that the quantum dots should be protected from oxygen to prevent photo-oxidation. U.S. patent 7,405,002 teaches one such method is to encapsulate the quantum dots within silica (col. 2, lines 13-15). Given these teachings, one of ordinary skill in the art would have found it obvious to individually encapsulate the quantum dots in the layer of U.S. patent application publication 2006/0169971 with silica so as to prevent photo-oxidation of the quantum dots. The resulting layer suggests that claimed.
s 1-5, 10-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/067296 in combination with U.S. patent 7,405,002 view of the teachings of U.S. patent application publication 2008/0173886.
WO 2011/067296 teaches a waveguide for a photovoltaic generator comprising a photovoltaic cell and a waveguide comprising a transparent matrix having inorganic luminescent particles dispersed therein. The figures show that the waveguide can be in the form of a layer. The reference teaches that at least some of the light emitted by the luminescent particles pass through the matrix into the cell. Thus the matrix of the waveguide has the property of claim 12. The inorganic luminescent particles absorb light in the range of 300-1420 nm and emits light at a greater wavelength, which means that the waveguide or layer is composed of a downshifting material. The inorganic luminescent particles have an absorption spectrum width of 100 nm or more, an emission spectrum width of 10 nm or less and a Stokes shift of 100 or more. Based on the teachings in table 1 and the taught Stokes shift range, it is clear that the absorption wavelength range can be completely outside of the emission wavelength range which means that the emitted light is not reabsorbed by the inorganic luminescent particles and thus the layer has the properties of claims 10 and 11. 
The inorganic luminescent particles can be photostable quantum rods, which are non-spherical quantum dots having a nanorod shape. The process taught in lines 1-19 on page 8 shows that resulting layer has the inorganic luminescent particles homogenously dispersed in the transparent matrix. Lines 28-32 on page 13 teaches that the photostable quantum rods can be CdSe/CdS quantum rods, which means that both the CdSe core and the CdS are rod-shaped. This core/shell rod is taught to have a Stokes shift of 100 or more and is known to inherently have a maximum absorption wavelength of about 350 nm, an absorption onset wavelength of about 600 In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Page 15, lines 16-19 teaches that the layer may include more than one type of quantum rod, which suggests to one of ordinary skill in the art that the taught layer can contain CdSe/CdS quantum rods and at least one other type of core/shell quantum rod. WO 2011/067296 does not teach to individually encapsulate the taught quantum dots.  
U.S. patent application publication 2008/0173886 teaches, in paragraph [0010] that quantum dots are susceptible to degradation when dispersed in many polymeric material due to photo-oxidation that occurs upon the exposure to oxygen over time and that the quantum dots should be protected from oxygen to prevent photo-oxidation. U.S. patent 7,405,002 teaches one such method is to encapsulate the quantum dots within silica (col. 2, lines 13-15). Given these teachings, one of ordinary skill in the art would have found it obvious to individually encapsulate the quantum dots in the layer of WO 2011/067296 with silica so as to prevent photo-oxidation of the quantum dots. The resulting layer suggests that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/1/21